Citation Nr: 1035388	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-37 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, originally claimed as a nervous disorder.

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1945 to August 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
inter alia, denied the Veteran's claims for service connection 
for an acquired psychiatric disorder, a heart disorder, and a low 
back disorder. 

The Board notes that the agency of original jurisdiction (AOJ) 
obtained additional VA medical evidence, pertaining to the claim 
for service connection for a right foot disorder.  The AOJ did 
not issue another supplemental statement of the case (SSOC) on 
the current issues on appeal after receipt of this evidence.  See 
38 C.F.R. §§ 19.31(b), 19.37(a) (2009).  However, the new 
evidence is duplicative of evidence already of record at the time 
of the October 2008 statement of the case (SOC), in that the 
medical records which refer to the Veteran's disorders currently 
on appeal do not show any new diagnosis or treatment for an 
acquired psychiatric disorder, a heart disorder, or a low back 
disorder, nor do these records provide any additional evidence 
that such a disorder is related to the Veteran's service, except 
in that they provide evidence of ongoing treatment already of 
evidence at the time of the October 2008 SOC.  38 C.F.R. 
§ 19.37(a) (2009).  Therefore, the Board finds that any error in 
failing to furnish a supplemental statement of the case (SSOC) is 
not prejudicial as to the issues currently on appeal, such that a 
remand for readjudication of the Veteran's claims is not 
necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

The Board considers the Veteran's claim for service connection 
for an acquired psychiatric disorder as encompassing all 
psychiatric disorders evident in the record pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently 
experiences an acquired psychiatric disorder.

2.  There is competent evidence that the Veteran currently 
experiences a heart disorder.

3.  There is no competent evidence of a link between the 
Veteran's current heart disorder and his period of active 
military service, to include as secondary to a service-connected 
disorder.

4.  There is competent evidence that the Veteran currently 
experiences a low back disorder.

5.  There is no competent or credible evidence of an injury to 
the Veteran's low back during active service, nor is there 
competent or credible evidence of a history of a low back 
disorder during or after the Veteran's service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 4.9, 4.127 
(2009).

2.  A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
October and November 2006.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection and secondary 
service connection claims; (2) informing him about the 
information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the October and November 2006 letters from the AOJ 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the June 
2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error in the provision of 
the Veteran's notice.  

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), and 
VA treatment records.  The Veteran has submitted personal 
statements, and lay statements from his brother and spouse.  

Regarding the Veteran's private treatment records, VA has a duty 
to assist the Veteran in making reasonable efforts to obtain 
records identified by the Veteran.  38 C.F.R. § 3.156(c)(1).  In 
his June 2007 notice of disagreement (NOD), the Veteran indicated 
his belief that the AOJ had not obtained all the records 
indicated, specifically, the Veteran had indicated relevant 
evidence was held by the following:  K. Homer, M.D., R. Biscup, 
M.D., J. Wauka, M.D., the North Ridge Medical Center, Louis 
Rogol, M.D., R. Schwartz, M.D., and Danbury Hospital.  The 
Veteran indicated that this evidence had not been considered by 
the AOJ.  In this respect, the AOJ obtained records from the 
North Ridge Medical Center, from Dr. Biscup, and from Dr. Homer, 
all in January 2007, and these records were explicitly considered 
in adjudication the Veteran's claims in June 2007.  

However, the AOJ has been unable to obtain the other evidence 
identified by the Veteran.  In December 2006, the AOJ attempted 
to contact Dr. Rogol, at the address provided by the Veteran, but 
the letter was returned to the AOJ as undeliverable.  The AOJ 
informed the Veteran of this in November 2007.  The Veteran 
responded in February 2007, that he had no other address at which 
to contact Dr. Rogol and the AOJ should proceed with the 
adjudication of his claim.  The AOJ also attempted to contact Dr. 
Schwartz and Dr. Wauka in December 2006 and February 2007, and 
Danbury Hospital in December 2006, but was unable to obtain these 
records.  The AOJ informed the Veteran of the inability to 
contact Danbury Hospital, Dr. Schwartz, and Dr. Wauka in February 
2007.  The Veteran responded in March and April 2007 that he did 
not have further contact information to obtain these medical 
records and the AOJ should proceed with adjudication of his 
claim.  In addition, in April 2007, the Veteran indicated that he 
had contacted Danbury hospital, and learned that they did not 
maintain any records dating from the time of his treatment there, 
and further efforts to obtain these records would be futile.  As 
such, the AOJ has made every effort required by 38 C.F.R. 
§ 3.156(c)(1) for obtaining records identified by the Veteran, 
and informed the Veteran of these efforts, such that no further 
attempt to obtain the private treatment records identified is 
necessary.  The Veteran has not provided authorization for VA to 
obtain any additional private medical records than those already 
obtained or which the AOJ has made a reasonable effort to obtain, 
nor has he indicated that such records exist.  Therefore, the 
Board concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been fully met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Regarding the Veteran's claims of an 
acquired psychiatric disorder, as discussed below, the Veteran 
has not provided competent evidence that he experiences a current 
disorder, such that a VA medical examination regarding this 
disorder is not necessary.  In regards to the Veteran's heart 
disorder, the Veteran has been diagnosed with a heart disorder.  
However, there is no evidence that this disorder is connected to 
his service, or to any service-connected disorder, such that a VA 
medical examination for this disorder is not necessary.  Finally 
the Veteran has also been diagnosed with a low back disorder, but 
there is no competent or credible evidence that this disorder is 
connected to service.  As such, there is no medical evidence 
demonstrating that any current disorder on appeal is linked to 
service, evidence of a chronic disorder in service, nor is there 
credible evidence of continuity of symptomatology of any of these 
disorders during or since service.  

As service and post-service medical records provide no basis to 
grant the claims, and in fact provide evidence against his 
claims, the Board finds no basis for a VA examination or medical 
opinion to be obtained.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, such 
cardiovascular-renal disease, including hypertension).  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A disability also can be service connected if it is proximately 
due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service connection 
may also be established by any increase in severity (i.e., 
aggravation) of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease.  
38 C.F.R. § 3.310(b) (effective October 10, 2006).  See 71 Fed. 
Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence linking 
the asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see 
also Wallin v. West, 11 Vet. App. 509, 512 (1998), McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate the 
secondary disorder with the service-connected disability).

In short, in order to establish entitlement to service connection 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  




Analysis - Service Connection for an Acquired Psychiatric 
Disorder 

The Veteran has claimed that he experiences problems with 
"nerves" due to witnessing a plane crash during his service on 
board a Naval Air Craft Carrier, indicated as the USS Kearsage.  
See the Veteran's October 2006 claim.  He has indicated that this 
is properly characterized as a "nervous condition."  See the 
November 2006 AOJ report of contact. 

The Veteran has indicated that he experiences frequent thoughts 
of this incident and has recurring nightmares where he breaks 
into a sweat, and also has difficulty sleeping.  See the 
Veteran's October 2006 claim.  The Veteran also submitted a 
statement by his brother, who indicated that the Veteran seems 
"very nervous," and had told him about "a plane going over the 
side aboard his ship."  See A.H.'s statement October 2006.  
Finally, Veteran also submitted a statement from his spouse, who 
indicated that the Veteran experiences "nightmares" with 
"night sweats and violent arm and body movement," and that she 
has to wake him up to calm him down.  As such, the Veteran and 
his family have presented some evidence of symptoms which may be 
related to an acquired psychiatric disorder.

In this case, however, there is no evidence presented that the 
Veteran or his brother or spouse have the requisite training or 
experience necessary to render them competent to diagnose the 
Veteran with an acquired psychiatric disorder.  See Layno, at 
469; 38 C.F.R. § 3.159(a)(1).  However, the Board notes that they 
are capable of providing lay evidence of symptoms if those 
symptoms are later confirmed by a competent medical diagnosis.  
See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007).  
That is not the case in this instance; there is no evidence of 
record of any competent medical examiner or treating physician 
diagnosing or treating the Veteran for any acquired psychiatric 
disorder.  In fact, VA medical treatment records have stated that 
on multiple occasions the Veteran denied experiencing difficulty 
sleeping, anxiety, or depression.  See the VA medical treatment 
records dated in October 2001, October 2006, and October 2008.  
Furthermore, the Veteran was screened for posttraumatic stress 
disorder and/or depression multiple times, each time with a 
normal or negative result, i.e. indicating that the Veteran did 
not experience such a condition.  See the VA medical treatment 
records dated in March 2004, November 2005, and October 2006.  
The Veteran's VA medical treatment records were generated with a 
view towards ascertaining his then-state of physical fitness; 
they are akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  

The Board also notes that the Veteran's statements have been 
inconsistent regarding his acquired psychiatric disorder, in that 
he has denied any acquired psychiatric disorder to his treating 
VA physicians, but has indicated that he experiences such a 
disorder to the AOJ in support of his claim for service 
connection.  The Veteran's credibility affects the weight to be 
given to his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
Veteran's inconsistent statements regarding his claims of 
experiencing an acquired psychiatric disorder in petitioning for 
service connection, yet denying any such disorder to his VA 
physicians, reduces the credibility of his statements.  As such, 
the Board concludes that the Veteran's statements regarding 
experiencing an acquired psychiatric disorder, insofar as they 
competently identify the symptoms of an acquired psychiatric 
disorder, are not credible.

Therefore, the competent medical evidence of record indicates 
that the Veteran does not experience any current acquired 
psychiatric disorder.  Without competent evidence of treatment 
for, or a diagnosis of, an acquired psychiatric disorder, and 
probative evidence against such a diagnosis, service connection 
cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

Without the requisite element of a current condition, there is no 
basis for further analysis of the in-service incident or nexus 
requirements for these disorders.  See Shedden, at 1167.  Nor is 
there any basis to analyze the Veteran's chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for an acquired psychiatric disorder with no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for a Heart Disorder

The Veteran has claimed that he is experiencing a heart condition 
due to his nervous disorder.  See the Veteran's October 2006 
claim.  The Veteran has indicated his belief that his nervous 
disorder led to his "atrial fibrillation," which caused him to 
be hospitalized in 1997.  Id.

As noted previously, the first requirement for any service-
connection claim - on either a direct or secondary basis - is the 
existence of a current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 
512 (1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  
In Brammer v. Derwinski, 3 Vet. App. 223, the Court noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).

In this case, the Veteran submitted private treatment records 
from North Ridge Medical Center which indicate that he received 
treatment for atrial fibrillation in August 1997.  In addition 
private treatment records from Dr. Homer dated in August and 
September 1997 also indicate treatment for a heart disorder.  
Furthermore, VA medical treatment records indicate that he has 
been diagnosed with and provided treatment for arrhythmia, 
hypertension, hyperlipedemia, and coronary artery disease.  See 
the VA medical treatment records dated in December 2000, October 
2001, and March 2004, November 2005, and January 2009.  As such, 
the Board concludes that the record contains competent evidence 
that the Veteran currently experiences a heart disorder.

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004).  As the Veteran has alleged 
that his heart disorder was incurred or aggravated secondary to 
his nervous disorder, the Board must address service connection 
on both a direct and secondary basis.  

The Veteran has indicated that his heart disorder is the result 
of an acquired psychiatric disorder incurred due to his service.  
See the Veteran's October 2006 claim.  When claiming service 
connection for a secondary condition, after showing that he has 
the claimed disorder as noted above, the Veteran must show that 
he has a currently service-connected disability.  Wallin v. West, 
11 Vet. App. 509, 512 (1998).  As related above, the Board has 
concluded that the Veteran is not eligible for service connection 
for an acquired psychiatric disorder; therefore, the Veteran 
cannot be granted service connection for a heart disorder as 
secondary to an acquired psychiatric disorder.

Regarding consideration of service connection on a direct basis, 
the Veteran has not alleged that he experienced any injury or 
incurring event in service, nor has he indicated that his current 
heart disorder had its onset in service.  Furthermore, none of 
the Veteran's STRs or medical records indicate that the Veteran's 
current heart disorder was diagnosed during service, that his 
heart disorder is connected to his military service, or that he 
has had continuity of symptomatology of such a disorder from 
within one year of his military service.  At the time of his 
separation examination, clinical evaluation of the cardiovascular 
system was normal.  As such, without any evidence that this 
disorder began in or is connected to service, there is no basis 
for further analysis of the nexus requirement for this disorder.  
See Shedden, at 1167.  Nor is there any basis to analyze the 
Veteran's chronic symptoms or continuity of symptomatology 
without a current illness.  38 C.F.R. § 3.303(b); Savage, at 494-
97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for a heart disorder, to include as secondary 
to an acquired psychiatric disorder, with no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Analysis - Service Connection for a Lower Back Disorder

The Veteran claims to be experiencing a low back disorder due to 
his military service.  See the Veteran's October 2006 claim. 

As noted above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the Veteran 
currently has the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran has provided the 
private treatment records from Dr. Biscup, dated in August 1997, 
which document diagnosis of and treatment for lumbar spinal 
stenosis, degenerative spondylolisthesis, and lumbosacral 
radiculopathy.  Furthermore, a VA medical treatment record from 
January 2009 indicates ongoing treatment for spinal stenosis.

The Veteran's spouse and brother, N.H., also provided statements 
in October 2006 that the Veteran currently has symptoms of, and 
been treated for, a back disorder.  The Veteran and his family 
are competent to indicate that he has been experiencing ongoing 
treatment and symptoms of a low back disorder which has been 
confirmed by medical records.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(2).  Therefore, the Board concludes that the 
Veteran currently experiences a disorder of the low back. 

Consequently, the determinative issue is whether this condition 
is somehow attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."); 
see also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

The Veteran has stated "[t]he strain of pulling the retracting 
levers to provide the incoming aircraft with landing tail hook 
cables was extremely hard and has taken a  toll on my back 
muscles and discs resulting in the necessity of spinal surgery."  
See the Veteran's October 2006 claim.  The Veteran also indicated 
that he spent some time in sick bay during his service.  The 
Veteran is also competent to state that he experienced back pain 
and treatment during service.  Layno, 6 Vet. App. at 469; 
38 C.F.R. § 3.159(a)(2).  However, the Veteran has not indicated 
any specific event or events which may have caused his current 
low back disorder, occurring during service, other than his 
general ship-board duties managing the "tail hook cables."  Nor 
has he provided any evidence of continuity of symptomatology, 
such as recurrent back pain which began in service at the time of 
his shipboard duties which might be indicative of connection 
between the Veteran's service and his current low back disorder 
during the period of about fifty years from his release from 
active service in August 1946 to the medical diagnosis of a low 
back disorder in 1997.  

While the Board recognizes the amount of time which has passed 
may make it difficult to provide the details of his in-service 
events, the Board also notes that VA's duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is also no 
evidence of record to show that the Veteran engaged in combat 
during his service, such that his statements alone would be 
sufficient to concede that he experienced a back injury during 
service which may have caused his current low back disorders.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, the 
Veteran's statements that he experienced unspecified back strain 
due to his general in service duties, without more, does not show 
that the Veteran experienced an injury, disorder, or incurring 
incident in service which might be related to his current 
disorder.

Furthermore, the AOJ has obtained the Veteran's complete STRs, 
indicated as sent by the National Personnel Records Center (NPRC) 
in November 2006.  The Veteran's STRs do not contain any evidence 
of a diagnosis of or treatment for a back disorder, or any 
relevant time in "sick bay."  In fact, his separation 
examination conducted in August 1946 indicates that his spine was 
normal at the time his separation from service.  The Board notes 
again that the Veteran's medical STRs were generated with a view 
towards ascertaining his then-state of physical fitness; they are 
akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. at 73.  

In this case, the Veteran has not provided sufficient medical or 
lay evidence to show that the Veteran's current disorder is 
related to his service.  He has provided no details regarding the 
substantial amount of time between his alleged in-service back 
strain, and any relationship which might exist between this 
strain and the diagnosis provided in 1997.  The Veteran's 
statements that he experienced some back strain and spent some 
time in "sick bay" during his service, even were the Board to 
presume the time in "sick bay" was due to back pain or injury, 
does not show that he experienced a "chronic" disorder in 
service.  Furthermore, the Veteran's separation examination 
provides probative evidence that the Veteran did not experience a 
chronic low back disorder in service, which might now be service 
connected.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  
Nor is there any lay or medical evidence in the record to 
indicate that his current low back disorder had continuous 
symptoms from the time of his military service and the over 50 
years thereafter.  Therefore, without some evidence of symptoms 
or manifestations of the disorder, or some other lay or medical 
evidence to support the Veteran's belief that his current low 
back disorder is somehow due to his military service, the Veteran 
has not provided any evidence of a connection between his current 
low back disorder and his service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a low back disorder, such that there is no reasonable doubt 
to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a heart disorder, to include as secondary 
to an acquired psychiatric disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


